Per Curiam.
This suit was brought by Gladys Sullivan, a young girl, to recover compensation for personal injuries received by her through a fall in the bathhouse of the defendant company, and also by her father to recover expenses incurred by him by reason of his daughter’s fall. The trial resulted in a verdict in favor of the father for $1,050, and against the daughter and in favor of the defendant company as to her claim. The defendant seeks to have a verdict set aside so far as it awarded damages to the father and the plaintiffs seek to have it set aside so far as it denied compensation to the daughter.
In view of the fact that both the plaintiffs and defendant concur in the view that the verdict as a whole is erroneous, and because it is manifestly self-contradictory, the rules to show cause will each of them be made absolute.